DETAILED ACTION
The instant application having application No 17/067499 filed on 10/09/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 is incorporated into the independent claim 1, (ii), resolve double patenting rejection.
Claim 10 would be allowable if (i) claim 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 is incorporated into the independent claim 10, (ii), resolve double patenting rejection.
Claim 11 would be allowable if (i) claim 12 or 13 or 14 or 15 or 16 is incorporated into the independent claim 11, (ii), resolve double patenting rejection.
Claim 17 would be allowable if (i) claim 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 is incorporated into the independent claim 17, (ii), resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-12 and 21-29 of Patent Application No. 16226364 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations and vice versa.
For claim 1, Patent Application discloses a  method of receiving information, comprising receiving a first signal pulse;  determining a first frequency band associated with the first signal pulse;  determining a first pulse duration of the first signal pulse; (See Claim 1).
For claim 2, Patent Application discloses each symbol in the predefined set of symbols is associated with only one respective frequency band in the first predefined set of frequency bands, and with only one respective pulse duration in the first predefined set of pulse durations (See Claim 2).
For claim 3, Patent Application discloses the determination that the first frequency band is the respective frequency band in the first predefined set of frequency bands, and in accordance with the determination that the first pulse duration is the first respective pulse duration in the first predefined set of pulse durations: after determining the first symbol associated with the first frequency band and with the first pulse duration, and represented by the first signal pulse, providing the first symbol(See Claim 4).
(See Claim 4).
For claim 5, Patent Application discloses determining, from the predefined set of symbols, the first symbol associated with the first frequency band and with the first pulse duration includes determining, from the predefined set of symbols, the respective set of two or more distinct symbols associated with the first frequency band; and selecting, from the respective set of two or more distinct symbols associated with the first frequency band, the respective symbol associated with the first pulse duration(See Claim 5).
For claim 6, Patent Application discloses determining, from the predefined set of symbols, the first symbol associated with the first frequency band and with the first (See Claim 6).
For claim 7, Patent Application discloses the first predefined set of frequency bands and the first predefined set of pulse durations are associated with the predefined set of symbols using a lookup table; and determining the first symbol associated with the first frequency band and with the first pulse duration includes: selecting the respective symbol associated with the first frequency band and with the first pulse duration in the lookup table(See Claim 7).
For claim 8, Patent Application discloses including, after receiving the first signal pulse: receiving a control signal associating a second predefined set of frequency bands with the first predefined set of pulse durations and the predefined set of symbols, wherein: the second predefined set of frequency bands is distinct from the first predefined set of frequency bands; each frequency band in the second predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations; after (See Claim 8).
For claim 9, Patent Application discloses including, after receiving the first signal pulse: receiving a control signal associating a second predefined set of pulse durations with the first predefined set of frequency bands and the predefined set of symbols, wherein the second predefined set of pulse durations is distinct from the first predefined set of pulse durations; each symbol of a respective set of two or more distinct symbols associated with a respective frequency band in the first predefined set of frequency bands is associated with a distinct respective pulse duration in the second predefined set of pulse durations; after receiving the control signal, receiving a fourth signal pulse; determining a fourth frequency band associated with the fourth signal pulse; determining a fourth pulse duration of the fourth signal pulse; and in accordance with a determination that the fourth frequency band is a respective frequency band in the first predefined set of frequency bands, and in accordance with a determination that the fourth pulse duration is a respective pulse duration in the second predefined set of pulse durations: determining, from the predefined set of symbols, a fourth symbol (See Claim 9).
For claim 10, Patent Application discloses a system for information transfer, comprising: a receiver, configured to receive a first signal pulse; frequency determination circuitry, configured to determine a first frequency band associated with the first signal pulse; pulse duration determination circuitry, configured to determine a first pulse duration of the first signal pulse; and processing circuitry, configured to: in accordance with a determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands, and in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determine, from a predefined set of symbols, a first symbol associated with the first frequency band and with the first pulse duration, and represented by the first signal pulse; wherein each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations(See Claim 10).
For claim 11, Patent Application discloses a method of transmitting information, comprising: obtaining a first symbol, in a predefined set of symbols, for transmission; determining a first frequency band, in a first predefined set of frequency bands, associated with the first symbol; determining a first pulse duration, in a first (See Claim 11).
For claim 12, Patent Application discloses each symbol in the predefined set of symbols is associated with only one respective frequency band in the first predefined set of frequency bands, and with only one respective pulse duration in the first predefined set of pulse durations(See Claim 12).
For claim 13, Patent Application discloses obtaining a second symbol, in the predefined set of symbols, for transmission, wherein the second symbol is distinct from the first symbol; determining a second frequency band, in the first predefined set of frequency bands, associated with the second symbol, wherein the second frequency band is the same as the first frequency band; determining a second pulse duration, in the first predefined set of pulse durations, associated with the first symbol, wherein the second pulse duration is distinct from the first pulse duration; and after at least a predefined amount of time since transmitting the first signal pulse, transmitting a second signal pulse having the second pulse duration and having a second frequency in the second frequency band(See Claim 4).
(See Claim 14).
For claim 15, Patent Application discloses including, after transmitting the first signal pulse: transmitting a control signal associating a second predefined set of frequency bands with the first predefined set of pulse durations and the predefined set of symbols; wherein: the second predefined set of frequency bands is distinct from the first predefined set of frequency bands; each frequency band in the second predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations; after transmitting the control signal, obtaining a third symbol, in the predefined set of symbols, for transmission; determining a third frequency band, in the second predefined set of frequency bands, associated with the third symbol; determining a third pulse duration, in the first predefined set of pulse durations, associated with the third symbol; and transmitting a third signal pulse having the third pulse duration and having a third frequency in the third frequency band(See Claim 15).
(See Claim 16).
For claim 17, Patent Application discloses a system for information transfer, comprising: processing circuitry, configured to: obtain a first symbol, in a predefined set of symbols, for transmission; determine a first frequency band, in a first predefined set of frequency bands, associated with the first symbol; and determine a first pulse duration, in a first predefined set of pulse durations, associated with the first symbol; and a transmitter, configured to transmit a first signal pulse having the first pulse duration and having a first frequency in the first frequency band; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of (See Claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over BALA et al. (US 20150372843, Dec. 24, 2015) in view of OH et al. (US 20120213305, Aug. 23, 2012).

Regarding Claim 1, BALA discloses a method of receiving information, comprising receiving a first signal pulse; determining a first frequency band associated with the first signal pulse (page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); 
determining a first pulse duration of the first signal pulse (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); 
(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols);
determining, from a predefined set of symbols, a first symbol associated with the first frequency band and with the first pulse duration, and represented by the first signal pulse (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); 
BALA discloses all aspects of the claimed invention, except each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted
together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 10, BALA discloses a system for information transfer, comprising: a receiver, configured to receive a first signal pulse; frequency determination circuitry, configured to determine a first frequency band associated with the first signal pulse(page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); pulse duration determination circuitry, configured to determine a first pulse duration of the first signal pulse; and processing circuitry pulse (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols), configured to in accordance with a determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands, and in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); determine, from a predefined set of symbols, a first symbol associated with the first frequency band and with the first pulse duration, and represented by the first signal pulse(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols).
BALA discloses all aspects of the claimed invention, except each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or (page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted
together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 11, BALA discloses a method of transmitting information, comprising: obtaining a first symbol, in a predefined set of symbols, for transmission(page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); determining a first frequency band, in a first predefined set of frequency bands, associated with the first (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); determining a first pulse duration, in a first predefined set of pulse durations, associated with the first symbol(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); and transmitting a first signal pulse having the first pulse duration and having a first frequency in the first frequency band(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols). 
BALA discloses all aspects of the claimed invention, except each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted
together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 17, BALA discloses a system for information transfer, comprising: processing circuitry, configured to: obtain a first symbol, in a predefined set of symbols, for transmission(page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); determine a first frequency band, in a first predefined set of frequency bands, associated with the first symbol(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); and determine a first pulse duration, in a first predefined set of pulse durations, associated with the first symbol(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); and a transmitter, configured to transmit a first signal pulse having the first pulse duration and having a first frequency in the first frequency band(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols).
BALA discloses all aspects of the claimed invention, except each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols; and each symbol of a respective set of two or more distinct symbols associated with a respective frequency band is associated with a distinct respective pulse duration in the first predefined set of pulse durations.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective set of two or more distinct symbols in the predefined set of symbols(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each symbol of a respective set of two or more distinct (page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted
together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Fang et al. (US 20180184378, Jun. 28, 2018) teaches WIRELESS COMMUNICATION DEVICE, SYSTEM AND METHOD TO GENERATE AN
ENHANCED ORTHOGONAL FREQUENCY DIVISION MULTIPLE ACCESS PACKET
WITH BOTH AN OFDMA SIGNAL AND A LOW-POWER WAKE-UP SIGNAL.
Any inquiry concerning this communication or earlier communications

is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464